NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 05a0735n.06
                             Filed: August 22, 2005

                                         Case No. 04-6051

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 JEAN GILCHRIST BROCK,                                 )
                                                       )
           Plaintiff-Appellant,                        )
                                                       )       ON APPEAL FROM THE
                  v.                                   )       UNITED STATES DISTRICT
                                                       )       COURT FOR THE EASTERN
 CLEMENT DALE POTTER; STATE OF                         )       DISTRICT OF TENNESSEE
 TENNESSEE,                                            )
                                                       )
           Defendants-Appellees.                       )
                                                       )
 _______________________________________               )

BEFORE: BATCHELDER and GRIFFIN, Circuit Judges; GADOLA*, District Judge.

       ALICE M. BATCHELDER, Circuit Judge. Plaintiff-Appellant Jean Gilchrist Brock

appeals from the magistrate judge’s final order granting summary judgment in favor of Defendants-

Appellees Clement Dale Potter and the State of Tennessee on Brock’s claims of discrimination

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., violation of her

constitutional right to intimate association pursuant to 42 U.S.C. § 1983, and unlawful discharge in

violation of the Tennessee Human Rights Act, T.C.A. § 4-21-101 et seq. After carefully reviewing

the record, the applicable law, the parties’ briefs and counsels’ arguments, we are convinced that the

magistrate judge’s order contains no reversible error either in its determination that no genuine

issues of material fact remain for trial or in its conclusions of law. Because the issuance of a full


       *
       The Honorable Paul V. Gadola, United States District Judge for the Eastern District of
Michigan, sitting by designation.
written opinion would serve no jurisprudential purpose and would be duplicative, we AFFIRM the

grant of summary judgment on the basis of the magistrate judge’s well-reasoned opinion.




                                              2